 

Exhibit 10.14

 



CONSULTING SERVICES AGREEMENT

 

This AGREEMENT dated September 4, 2019.

 

BETWEEN:

 

TRILOGY METALS INC.

1150 – 609 Granville Street

Vancouver, BC V7Y 1G5

(the “Company”)

 

AND:

 

RICK VAN NIEUWENHUYSE

Suite 1150 – 609 Granville Street, P.O. Box 10334

Pacific Centre, Vancouver, B.C., V7Y 1G5

 

(the “Consultant”)

 

WITNESSES THAT WHEREAS:

 

A.            The Consultant resigned from his employment with the Company
effective September 4, 2019;

 

B.            The Company wishes to retain the Consultant to perform certain
consulting services;

 

C             The Consultant agrees to provide such services to the Company on
the terms and conditions set out herein; and

 

D.            The Consultant will be intimately involved in the Company’s
business and with the confidential information of the Company and, by virtue of
such involvement, may receive confidential information regarding the Company.

 

THEREFORE, in consideration of the sum of $10.00 and the covenants and
agreements herein, and for other good and valuable consideration given by each
party hereto to the other, the receipt and sufficiency of which are hereby
acknowledged by each of the parties, the parties hereby agree as follows:

 

1.SERVICES

 

1.1           Services. The Consultant agrees to perform the services set out in
Schedule “A” to this Agreement.

 

1.2           Independent Contractor. It is acknowledged and agreed that:

 

(a)The Consultant shall at all times be an independent contractor. The
Consultant is not an employee or agent of the Company and no partnership, joint
venture or agency will be created by this Agreement or by any action of the
parties under this Agreement and the Consultant shall not represent himself to
be in any such relationship with the Company.

 



 

 

 

(b)The Consultant shall not have any decision-making authority for the Company.

 

(c)The Consultant acknowledges and agrees that he shall be responsible for
payment to the proper authorities of any and all income taxes, employment
insurance premiums, Canada Pension Plan contributions and Workers’ Compensation
insurance premiums or any other applicable, similar statutory withholdings in
respect of the remuneration paid hereunder.

 

(d)If at any time the Canada Revenue Agency or any other competent authority
determines that the Consultant is an employee of the Company, then the Company
will immediately begin making all statutorily required withholdings and
remittances in respect of payments to the Consultant.

 

2.REMUNERATION

 

During the term of this Agreement, the Company shall pay to the Consultant the
fees set out in Schedule “B”, which sets out completely the remuneration payable
to the Consultant.

 

3.EXPENSES

 

3.1           Business Expenses. The Consultant shall be reimbursed by the
Company for all reasonable, pre-approved expenses incurred in connection with
the performance of services, including business travel, in accordance with the
Company’s policies as established from time to time. The reimbursement of all
expenses, pursuant to this Agreement, must be supported with appropriate
receipts, invoices or similar documentation.

 

4.TERM AND TERMINATION

 

4.1           This Agreement shall commence on September 4, 2019 and shall
continue until January 31, 2020, unless terminated earlier in accordance with
the terms set out herein.

 

4.2           Either party may terminate this Agreement during its term
immediately upon a fundamental breach of a material term of this Agreement.

 

5.Confidential Information and Company Property

 

5.1           Except as required by law or in the normal and proper course of
the Consultant providing services to the Company hereunder, the Consultant will
not use for the Consultant’s own account or disclose to anyone else, during or
after the term of this Agreement, any confidential or proprietary information or
material relating to the operations or business of the Company and its
subsidiaries which the Consultant obtains from the Company, the subsidiaries or
their officers, employees, agents, suppliers or customers or otherwise by virtue
of the Consultant’s engagement by the Company or the subsidiaries. Confidential
or proprietary information or material includes, without limitation, the
following types of information or material, both existing and contemplated,
regarding the Company or its subsidiaries except to the extent otherwise in the
public domain: corporate information, including plans, strategies, tactics,
policies, resolutions, and any litigation or negotiations; financial
information, including cost and performance data, debt arrangements, equity
structure, investors and holdings; operational and scientific information,
including trade secrets; technical information, technical drawings and designs,
mine plans, pit designs and reserve and resource estimates; and personnel
information, including personnel lists, resumes, personnel data, organizational
structure and performance evaluations (collectively, the “Confidential
Information”).

 



2

 

 

5.2          The Consultant agrees that all documents (including, without
limitation, software and information in machine-readable form) of any nature
pertaining to activities of the Company and to its subsidiaries, including
without limitation, Confidential Information, in the Consultant’s possession now
or at any time during the term of this Agreement, are and shall be the property
of the Company and its subsidiaries, and that all such documents and all copies
of them shall be surrendered to the Company whenever requested by the Company.

 

6.Return of Documents

 

6.1          The Consultant agrees that all files, documents and equipment
issued to the Consultant of any nature pertaining to business of the Company are
and shall be the property of the Company, and that all such documents and all
copies of them and any equipment shall be returned to the Company up on the
termination of the Consultant’s engagement by the company for any reason.

 

7.EQUITABLE RELIEF

 

7.1          The Consultant agrees that, in the event he violates any of the
restrictions referred to in sections 5 and 6, the Company shall suffer
irreparable harm and shall be entitled to preliminary and permanent injunctive
relief and any other remedies in law or in equity which the court deems fit.

 

8.SEVERABILITY

 

Should any part of this Agreement be declared or held to be invalid for any
reason, the invalidity shall not affect the validity of the remainder of this
Agreement which shall continue in full force and effect and be construed as if
this Agreement had been executed without the invalid portion, and it is hereby
declared the intention of the parties that this Agreement would have been
executed without reference to any portion that may, for any reason, be hereafter
declared or held invalid.

 

9.SURVIVAL

 

The Company and the Consultant expressly acknowledge and agree that the
provisions of this Agreement, which by their express or implied terms extend
beyond the termination of the Consultant’s services hereunder, or beyond the
termination of this Agreement, shall continue in full force and effect
notwithstanding the termination of the Consultant’s services or the termination
of this Agreement for any reason.

 

10.ENTIRE AGREEMENT AND AMENDMENTS

 

The provisions herein constitute the entire agreement between the parties in
relation to providing consulting services to the Company and supersede all
previous communications, representations and agreements, whether oral or
written, between the Company and the Consultant with respect to the subject
matter hereof. This Agreement may not be amended or modified except by written
instrument signed by the Company and the Consultant.

 



3

 

 

11.GOVERNING LAW

 

This Agreement shall be governed by and interpreted exclusively in accordance
with the laws of British Columbia, and the courts of British Columbia shall have
the exclusive jurisdiction over this Agreement and any claim or dispute arising
under it.

 

12.ENUREMENT

 

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors,
personal representatives and permitted assigns.

 

13.ASSIGNMENT OF RIGHTS

 

The Company shall have the right to assign this Agreement to another party,
including, without limitation, any successor company that acquires all or
substantially all of the Company’s assets. The Consultant shall not assign his
rights under this Agreement or delegate to others any of his functions and
duties under this Agreement without the express written consent of the Company
which may be withheld in its sole discretion.

 

14.NOTICE

 

Any notice relating to this Agreement or required or permitted to be given in
accordance with this Agreement shall be in writing and shall be personally
delivered or mailed by registered mail, postage prepaid to the parties at their
respective addresses set out on the first page of this Agreement.

 

15.CURRENCY

 

All monetary amounts set out in this Agreement refer to Canadian dollars.

 



4

 

 

16.LEGAL ADVICE

 

The Consultant acknowledges that he has obtained independent legal advice before
executing this Agreement.

 

IN WITNESS WHEREOF the parties have hereto have duly executed this agreement as
of the day and year first above written.

 

  TRILOGY METALS INC.           Per: /s/ Janice A. Stairs           /s/ Rick Van
Nieuwenhuyse   RICK VAN NIEUWENHUYSE

 



5

 

 



SCHEDULE A

 

The Consultant agrees to provide the following services:

 

1.The Consultant shall provide transitional services on an as-needed basis at
the request of the acting or newly appointed Chief Executive Officer.

 





 

 



SCHEDULE B

 

A.           Fee

 

1.The Company shall pay to the Consultant a consulting fee of $40,416.66 plus
GST per month, pro-rated for the month of September 2019.

 





 

 

 

